      Case 2:06-cr-00245-SLB-SGC Document 48 Filed 03/08/21 Page 1 of 7                   FILED
                                                                                 2021 Mar-08 AM 09:05
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
      vs.                                 )      2:06-CR-00245-SLB-SGC-1
                                          )
RYAN MCCORD CLARK,                        )
                                          )
      Defendant.                          )

                   MEMORANDUM OPINION AND ORDER

      This matter comes before the court on Defendant Ryan McCord Clark’s

“Emergency Motion to Modify Sentence.” (Doc. 36). 1 In his motion, Mr. Clark

seeks compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A) because he has

health conditions that put him at elevated risk from the current COVID-19

pandemic. (Id.). After reviewing Mr. Clark’s motion, the court finds that he is not

entitled to compassionate release because the application of the sentencing factors

set forth in 18 U.S.C. § 3553(a) does not support his early release.

      As background, in 2006 Mr. Clark pled guilty to one count of attempting to

employ, use, persuade, induce, entice or coerce minors to engage in sexually

explicit conduct for the purpose of producing child pornography; one count of

offering to purchase or otherwise obtain custody and control of minors for the

      1
        Reference to a document number, [“Doc. ___”], refers to the number
assigned to each document as it is filed in the court’s record. Page number
citations refer to the page numbers assigned to the document by the court’s
CM/ECF electronic filing system.
                                          1
      Case 2:06-cr-00245-SLB-SGC Document 48 Filed 03/08/21 Page 2 of 7




purpose of producing child pornography; one count of transporting child

pornography; one count of possession of child pornography; and one count of

traveling in interstate commerce for the purpose of engaging in illicit sexual

conduct with another person. (Doc. 22). Mr. Clark’s plea agreement shows that he

possessed child pornography and travelled from Maryland to Birmingham,

Alabama with the intent of engaging in criminal sexual conduct with children and

producing child pornography; however, unbeknownst to Mr. Clark, he had actually

been corresponding with undercover law enforcement and was arrested upon his

arrival. (Doc. 17).

      The court sentenced Mr. Clark to a total sentence of 360 months’

imprisonment. (Doc. 22). At sentencing, the court noted that crimes against

children are particularly egregious. (Doc. 34 at 6). The court also emphasized

that, although there were no actual victims in this case, Mr. Clark did not know

that. (Id.). The court conceded that Mr. Clark’s 30-year sentence was very high,

but considered the factors set forth in Section 3553(a) and determined that a 30-

year sentence was adequate and appropriate for Mr. Clark’s “extremely serious

crimes.” (Id. at 8–9).

      Mr. Clark is currently incarcerated at Texarkana FCI with a scheduled

release date of December 8, 2031. See https://www.bop.gov/inmateloc/ (last

visited March 8, 2021). He has served roughly half of his sentence. (Doc. 36 at


                                          2
      Case 2:06-cr-00245-SLB-SGC Document 48 Filed 03/08/21 Page 3 of 7




38). As of March 8, 2021, Texarkana FCI had 3 active inmate cases of COVID-19

and 20 active staff cases. See https://www.bop.gov /coronavirus/ (last visited

March 8, 2021).

      In his motion for compassionate release, Mr. Clark requests that the court

reduce his sentence to time served because he has multiple medical conditions that

make him particularly vulnerable to the current COVID-19 pandemic. (Doc. 36).

He states that he suffers from atrial fibrillation, hypertension, high cholesterol, and

chronic neuropathic pain, all of which increase the likelihood that he will contract

a severe case of COVID-19. (Id. at 4). He notes that some of his conditions are

controlled via medication, but states that the control is precarious if he remains in

prison. (Id. at 4–5). He further asserts that the prison environment makes the

spread of COVID-19 very difficult to control. (Id. at 5, 10–11). Mr. Clark states

that he did not properly exhaust his administrative remedies before filing his

motion for compassionate release, but argues that the court should equitably

excuse that failure because attempting to exhaust his remedies would be futile and

would cause him irreparable harm. (Id. at 6–9). Mr. Clark asserts that he should

be released because he is not a danger to the community, as he was a first-time

offender, his offenses were nonviolent, and his offenses involved a fictitious

victim. (Id. at 11–16). He argues that the Section 3553(a) factors support his early

release because his “offenses were a classic example of [a] particular type of sting


                                           3
      Case 2:06-cr-00245-SLB-SGC Document 48 Filed 03/08/21 Page 4 of 7




operation.” (Id. at 14).

      The government filed a response in opposition, arguing that Mr. Clark had

not shown entitlement to relief. (Doc. 44). The government argues that Mr.

Clark’s underlying health conditions do not qualify as extraordinary and

compelling reasons warranting early release. (Id. at 8–12). The government also

asserts that Mr. Clark has not shown that he would be less likely to contract the

virus if he were released from prison. (Id. at 12). Finally, the government argues

that the application of the Section 3553(a) factors weighs heavily against Mr.

Clark’s release because of the seriousness of his crimes. (Id. at 12–16).

      Mr. Clark filed a reply, arguing that he is not safe from COVID-19 in prison

and that prisons have not taken adequate steps to effectively control the spread of

COVID-19. (Doc. 47 at 2–4). He further argues that his obesity, hypertension,

and atrial fibrillation, combined with his presence in prison, create an elevated risk

of contracting a severe case of COVID-19, which constitutes an extraordinary and

compelling circumstance warranting compassionate release. (Id. at 4–7). Finally,

Mr. Clark argues that the Section 3553(a) factors weigh in favor of his release

because he has served more than half of his sentence and because the does not pose

a high risk for recidivism. (Id. at 7–12). He argues that a just sentence should be

based on facts, not fear. (Id. at 12).

      Section 3582, as amended by the First Step Act, states that courts generally


                                          4
      Case 2:06-cr-00245-SLB-SGC Document 48 Filed 03/08/21 Page 5 of 7




cannot alter or modify a term of imprisonment after its imposition, but the court

can reduce an inmate’s term of imprisonment upon a motion for sentence

modification from the Bureau of Prisons or from a prisoner, where the prisoner has

properly exhausted his or her administrative remedies. 18 U.S.C. § 3582(c)(1)(A).

Here, Mr. Clark states that he has not properly exhausted his administrative

remedies, and, instead, asks the court to equitably waive the administrative

exhaustion requirement.

      Here, the court need not address whether Mr. Clark exhausted his

administrative remedies or whether any failure to exhaust administrative remedies

should be waived. First, the Eleventh Circuit has held that “Section

3582(c)(1)(A)’s exhaustion requirement is not jurisdictional.” United States v.

Harris, No. 20-12023, 2021 WL 745262, at *2 (11th Cir. Mar. 2, 2021). Second,

regardless of whether he exhausted his administrative remedies, Mr. Clark is not

entitled to compassionate release.

      Upon a prisoner’s exhaustion of administrative remedies, Section 3582(c)

allows a court to modify a defendant’s sentence “after considering the factors set

forth in section 3553(a) to the extent that they are applicable” if the court finds that

“extraordinary and compelling reasons warrant such a reduction” and finds that

“such a reduction is consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).


                                           5
      Case 2:06-cr-00245-SLB-SGC Document 48 Filed 03/08/21 Page 6 of 7




      Even assuming, without deciding, that Mr. Clark’s combination of medical

conditions—when considered in tandem with the difficulty controlling COVID-19

in prisons—constitute extraordinary and compelling circumstances warranting

compassionate release, Mr. Clark still cannot show entitlement to relief under

Section 3582(c)(1)(A) because consideration of the factors set forth in Section

3553(a) does not support his release. See 18 U.S.C. § 3582(c)(1)(A). Section

3553(a) requires courts to impose sentences that are “sufficient, but not greater

than necessary” for a person’s crimes, taking into consideration multiple factors.

18 U.S.C. § 3553(a). Those factors include, among other things, the nature and

circumstances of the offense; the history and characteristics of the defendant; and

the need for the sentence imposed to reflect the seriousness of the offense, promote

respect for law, provide just punishment, afford adequate deterrence to criminal

conduct, and protect the public from further crimes of the defendant. Id. Here, the

factors do not support releasing Mr. Clark from prison at this time.

      At Mr. Clark’s original sentencing, the court noted that a 30-year sentence

was sufficient but not higher than necessary for Mr. Clark’s offenses because his

crimes were extremely serious, as he intended to harm children. (Doc. 34). Mr.

Clark now argues that his crimes were not so serious because he was caught as part

of a sting operation that did not involve actual victims. (Doc. 36 at 12). However,

as the court noted at Mr. Clark’s original sentencing, Mr. Clark was not aware that


                                          6
      Case 2:06-cr-00245-SLB-SGC Document 48 Filed 03/08/21 Page 7 of 7




the potential victims were fictitious. (Doc. 34 at 6). Because of Mr. Clark’s intent

to harm real children, the fact that Mr. Clark was arrested as part of a sting

operation does not mitigate the seriousness of his offenses or the need to punish

and deter such behavior.

      Mr. Clark has only served half of the sentence that this court originally

imposed after considering the Section 3553(a) factors. Despite the dangers of

COVID-19, a 15-year sentence is not sufficient to reflect the characteristics and

seriousness of his offenses, especially where his crime was particularly egregious

because of his intent to harm children. See 18 U.S.C. § 3553(a). A sentence of

only half of his initially imposed sentence simply does not meet the aims of

promoting respect for the law, providing just punishment, deterring criminal

conduct, and protecting the public, as set forth in Section 3553(a). See id. Thus,

the application of the Section 3553(a) factors does not support granting Mr. Clark

compassionate release under Section 3582(c)(1)(A). See 18 U.S.C.

§ 3582(c)(1)(A).

      Accordingly, Mr. Clark’s motion for compassionate release, (doc. 36), is

DENIED.

      DONE and ORDERED this 8th day of March, 2021.



                                        SHARON LOVELACE BLACKBURN
                                        UNITED STATES DISTRICT JUDGE

                                           7
